J-S02006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                          Appellee

                     v.

RYKEEM K. ALEXANDER,

                          Appellant                No. 3236 EDA 2014


           Appeal from the Judgment of Sentence November 14, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005115-2014


BEFORE: SHOGAN, LAZARUS, and STABILE, JJ.

MEMORANDUM BY SHOGAN, J.:                     FILED FEBRUARY 19, 2016

      Appellant, Rykeem K. Alexander, appeals from the judgment of

sentence entered on November 14, 2014, in the Philadelphia County Court of

Common Pleas. We affirm.

      The relevant facts of this case were set forth by the trial court as

follows:

            This case arises out of a domestic dispute between
      [Appellant] and his wife, Complainant. [Appellant], Complainant
      and [Appellant’s] children from a previous relationship lived
      together in a home owned by [Appellant]. Notes of Testimony
      (“N.T.”), September 19, 2014 at 12, 23, 66-67. On April 9,
      2014, Complainant obtained a temporary Protection From Abuse
      Order (“PFA”) against [Appellant]. Id. at 13. On April 13, 2014,
      [Appellant] was arrested for violating the PFA. Id. at 52-53;
      also see PFA at Exhibit C-1. On April 10, 2014[, Appellant] was
      arrested on another matter related to the PFA. Id. at 43-45.
      [Appellant] contends that he never received notice of the PFA.
J-S02006-16


           Complainant testified that on April 9, 2014, she obtained
     the PFA and brought it to the 17th District police station, so that
     it could be served on [Appellant]. Id. at 15. Philadelphia Police
     Officer Robin Summers (“Officer Summers”) served the PFA at
     approximately 6:00 p.m. on April 9, 2014. Id. at 33, 41. Officer
     Summers testified that she knocked on the door at [Appellant’s]
     home and a male’s voice answered. Id. at 33-34. Through the
     closed door, Officer Summers informed the male that she was
     there to serve a PFA on [Appellant] but the door did not open.
     Id. Officer Summer waited for a half hour. Id. at 35.
     [Appellant’s] mother arrived at the house. Id. [Appellant’s]
     mother entered the house and then came back out to see why
     the police were there. Id. Officer Summers told [Appellant’s]
     mother about the PFA and left the PFA with her. Id. at 37.

           Philadelphia Police Officer Eric Lee (“Officer Lee”) testified
     that on April 10, 2014, while responding to a radio call for a
     male in violation of a PFA, he encountered [Appellant]. Id. at
     43-44. [Appellant] told Officer Lee that he had not been served
     with a PFA, although he understood that if he did have a stay
     away order he could have no contact with the person seeking
     protection. Id. at 45. Officer Lee explained that there was a PFA
     against [Appellant] and arrested him. Id. [Appellant] was then
     transported to Southwest Detectives. Id. at 46; also see
     subpoena for [Appellant’s] April 10, 2014 arrest at Exhibit C-3.

            [Appellant] was arrested again on April 13, 2014, in
     violation of the PFA. The April 13, 2014 arrest is the present
     case. Complainant testified that on April 13, 2014, at
     approximately 4:00 p.m., she returned to the marital home. Id.
     at 16. She heard [Appellant] call her name from across the
     street. Id. Complainant ran inside the house, locked the door
     and called the police. Id. Complainant went upstairs and took a
     shower. Id. When Complainant finished her shower she heard a
     banging noise coming from the front door. Id. at 17.
     Complainant looked downstairs and saw the front door open and
     [Appellant] with his hands on the door. Id. [Appellant] then ran
     away. Id. Complainant saw [Appellant’s] children, ages eleven,
     seven and nine, enter the house. Id. at 29-30. Complainant
     called the police again. Id. When the police arrived, Complainant
     went downstairs and observed that the front door was damaged.
     Id. at 19; also see Exhibit C-2. Philadelphia Police Officer Justin
     Brommer (“Officer Brommer”) responded to Complainant’s call
     and observed the damaged door frame. Id. at 50-51. Officer

                                    -2-
J-S02006-16


      Brommer testified that Complainant was shaking, crying and
      appeared very frightened. Id. at 52. Officer Brommer’s partner
      Officer Ryan stopped [Appellant] across the street. Id. at 52.

            Complainant testified that prior to [Appellant’s] April 13,
      2014 arrest, [Appellant] said to her: “How could you file a PFA
      order against me?” Id. at 26.

             [Appellant] testified: that he was never served with a PFA;
      that his mother did not give him the PFA that Officer Summers
      gave her; that although he and Officer Lee had a conversation,
      Officer Lee did not tell [Appellant] about the PFA; that he did not
      know how the front door to his house was damaged; and that he
      was dropping off his children at the marital home because that is
      where they lived and that [Appellant] stayed across the street at
      his friend’s house. Id. at 65-69.

Trial Court Opinion, 6/25/15, at 2-4.

      On September 19, 2014, following a bench trial, the trial court found

Appellant guilty of one count of indirect criminal contempt for violating the

PFA and one count of criminal trespass. On November 14, 2014, after the

completion of a presentence investigation report (“PSI”), the trial court

sentenced Appellant to a three-year term of reporting probation. No further

penalty was imposed on the criminal contempt charge.

      Appellant filed a timely notice of appeal, and both Appellant and the

trial court complied with Pa.R.A.P. 1925. On appeal, Appellant presents the

following issues for this Court’s consideration:

      A. Was the evidence presented at trial sufficient to establish guilt
      beyond a reasonable doubt on any of the counts of which
      Appellant was convicted as there was no service on Appellant of
      the temporary protection from abuse order and therefore
      insufficient notice of specific provisions in the order?




                                      -3-
J-S02006-16


      B. Was the evidence presented at trial against the weight of the
      evidence to establish guilt beyond a reasonable doubt on any of
      the counts of which Appellant was convicted as there was no
      service on Appellant of the temporary protection from abuse
      order and therefore insufficient notice of specific provisions in
      the order?

Appellant’s Brief at 6 (full capitalization omitted).

      In Appellant’s first issue, he presents a challenge to the sufficiency of

the evidence:

      Our standard of review in assessing whether sufficient evidence
      was presented to sustain Appellant’s conviction is well-settled.
      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying this test, we may
      not weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s
      guilt may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the trier of fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Walsh, 36 A.3d 613, 618-619 (Pa. Super. 2012)

(citation and quotation marks omitted).




                                       -4-
J-S02006-16


      Appellant argues that he could not knowingly trespass at the marital

residence or violate the PFA because he was never served with the PFA and

was unaware of its provisions. Appellant’s Brief at 11. We disagree.

      To establish indirect criminal contempt, the Commonwealth must

prove: 1) the order was sufficiently definite, clear, and specific to the

contemnor as to leave no doubt of the conduct prohibited; 2) the contemnor

had notice of the order; (3) the act constituting the violation must have

been volitional; and 4) the contemnor must have acted with wrongful intent.

Commonwealth v. Brumbaugh, 932 A.2d 108, 110 (Pa. Super. 2007).

      In the case at bar, Complainant testified that Appellant was aware of

the PFA and that Appellant even expressed his indignation at the fact that

Complainant obtained a PFA against him. N.T., 9/19/14, at 26. Additionally,

Officer Robin Summers testified that when she attempted to serve Appellant

with the PFA at the marital residence at 6139 Chancellor Street, someone

came to the door but would not open it.     Id. at 34-35.   Officer Summers

testified that she encountered Appellant’s mother who had arrived at the

house, and Officer Summers informed Appellant’s mother that she was there

to serve Appellant with a PFA. Id. at 37. Officer Summers then handed the

PFA to Appellant’s mother. Id. Finally, Police Officer Eric Lee testified that

on April 10, 2014, when he responded to Complainant’s call regarding her

report of Appellant violating the PFA, he encountered Appellant. Id. at 45.

Officer Lee testified that Appellant informed him that he was never served


                                    -5-
J-S02006-16


with the PFA, but if he had been served, he was aware that a PFA meant he

had to stay away from Complainant. Id.

     After review, we reject Appellant’s assertion that he was not properly

served. The Pennsylvania Rules of Civil Procedure provide as follows:

     Service of Original Process in Domestic Relations Matters

     (a) Persons Who May Serve. Original process in all domestic
     relations matters may be served by the sheriff or a competent
     adult:

           (1) by handing a copy to the defendant; or

           (2) by handing a copy;

                 (i) at the residence of the defendant
                 to an adult member of the family
                 with whom the defendant resides;
                 but if no adult member of the family
                 is found, then to an adult person in
                 charge of such residence; or

                 (ii) at the residence of the defendant to
                 the clerk or manager of the hotel, inn,
                 apartment house, boarding house or
                 other place of lodging at which the
                 defendant resides; or

                 (iii) at any office or usual place of
                 business of the defendant to the
                 defendant’s agent or to the person for
                 the time being in charge thereof.

                                  * * *

     (b) Service in Protection From Abuse Matters. In Protection From
     Abuse matters only, original process may also be served by an
     adult using any means set forth in subdivision (a) above. If
     personal service cannot be completed within forty-eight (48)
     hours after a Protection From Abuse petition is filed, the court
     may, by special order as set forth in subdivision (a)(3) above,

                                    -6-
J-S02006-16


      authorize service by another means including, but not limited to,
      service by mail pursuant to subdivision (c) of this rule.

Pa.R.C.P. 1930.4(a)(1)-(2) and (b) (emphasis added).

      As noted above, Officer Summers handed a copy of the PFA to

Appellant’s mother at Appellant’s residence.    Additionally, through his own

admission, Appellant’s mother was at the house to watch his children, ages

eleven, nine, and seven, while he went shopping. N.T., 9/19/14, at 79. We

are satisfied that Appellant’s mother’s presence at Appellant’s residence

while he allegedly went shopping satisfies the definition of an adult in charge

of the residence pursuant to Pa.R.C.P. 1930.4(a)(2)(ii).    Thus, the service

requirements of Rule 1930.4(a)(2) and (b) are met.

      However, even if this service upon Appellant’s mother were improper,

we would conclude that Appellant had actual notice of the PFA.            Under

certain circumstances, personal service of the PFA is not mandated.          In

discussing the ramifications of a failure of personal service of a PFA, this

Court has explained as follows:

      [S]ince the point of the [PFA] statute is to protect the victim
      from injury or death at the hands of the abuser, resort may be
      had to extraordinary measures when necessary to ensure that
      orders designed to provide protection actually do so. Otherwise,
      the intent of the statute could not be implemented, since
      emergency ex parte orders would be rendered nugatory until
      personal service was effected.

Commonwealth v. Padilla, 885 A.2d 994, 997-998 (Pa. Super. 2005)

(citation omitted).   In Padilla, even though actual service of a PFA order

was not proven, this Court was satisfied that the appellant had notice of the

                                     -7-
J-S02006-16


PFA because he was informed of the PFA through a telephone conversation

with a police sergeant.     Id. at 996.     Similarly, in Commonwealth v.

Staton, 38 A.3d 785 (Pa. 2012), our Supreme Court held that while the

appellant did not receive personal service of the PFA, the jury was permitted

to infer notice.    Id. at 794-795.    Specifically, the jury found that the

appellant had actual knowledge of the PFA based on evidence that

established that the appellant hid when the Sheriff attempted service and

third-party testimony that the appellant had been informed of the existence

of the PFA.   Id.   The Supreme Court held that this finding of notice was

based on the jury’s credibility determination, and it could not disturb that

finding.

      In the case at bar, the record provides ample evidence from which the

jury could have concluded that Appellant had actual notice of the PFA even if

service had been defective. The testimony from Officers Summers and Lee

in combination with Appellant’s own statement to Complainant about her

filing the PFA allowed the jury to conclude that Appellant had actual notice of

the PFA.

      Appellant was properly served with the PFA, or at the very least had

actual notice of the PFA; thus, his argument fails.    Therefore, because we

conclude that Appellant had notice of the PFA, he knew that he was excluded

from the residence and ordered to stay away from Complainant.          Despite

being on notice of the PFA, Appellant chose to violate it by contacting


                                      -8-
J-S02006-16


Complainant, entering the residence, and intentionally damaging the door of

the house.      N.T., 9/19/14, at 19.    Thus, the evidence was sufficient to

establish indirect criminal contempt. Appellant is entitled to no relief on this

issue.

         For these same reasons, the record supports Appellant’s conviction for

criminal trespass. A person commits criminal trespass if, knowing that he is

not licensed or privileged to do so, he enters, gains entry by subterfuge, or

surreptitiously remains in any building or occupied structure or separately

secured or occupied portion thereof, or breaks into any building or occupied

structure or separately secured or occupied portion thereof.      18 Pa.C.S. §

3503(a)(1)(ii).      Here, the record reflects that, despite the PFA and

Appellant’s awareness of his exclusion from the residence, he chose to break

open the door to the property. N.T., 9/19/14, at 16-17. These actions are

sufficient to satisfy the elements of criminal trespass.

         Next, Appellant challenges the weight of the evidence.       However,

before we may reach the merits of Appellant’s challenge to the weight of the

evidence, we must determine whether Appellant properly preserved this

issue on appeal. Commonwealth v. Mikell, 968 A.2d 779, 780 (Pa. Super.

2009). Pennsylvania Rule of Criminal Procedure 607, provides as follows:

         (A) A claim that the verdict was against the weight of the
         evidence shall be raised with the trial judge in a motion for a
         new trial:

              (1) orally, on the record, at any time before
              sentencing;

                                        -9-
J-S02006-16



           (2) by written motion at any time before sentencing;
           or

           (3) in a post-sentence motion.

Pa.R.Crim.P. 607(A).

     In the case at bar, the record reveals that Appellant failed to present a

challenge to the weight of the evidence until he included it in his Pa.R.A.P.

1925(b) statement. Therefore, Appellant has waived this claim by failing to

comply with Rule 607, and we are precluded from engaging in appellate

review.

     For the reasons set forth above, Appellant is entitled to no relief.

Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2016




                                   - 10 -